Filed
                                                                                         Washington State
                                                                                         Court of Appeals
                                                                                          Division Two

                                                                                           April 30, 2019




    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                         DIVISION II
 STATE OF WASHINGTON,                                                No. 51605-5-II

                                Respondent,

        v.

 MARGARET ANN WILSON,
                                                               UNPUBLISHED OPINION
                                Appellant.

       WORSWICK, J. — Margaret Wilson appeals the trial court’s imposition of legal financial

obligations (LFOs), interest accrual, and payment conditions for the LFOs arising from her

felony convictions. Wilson argues that the LFOs, interest on nonrestitution LFOs, and

conditions of payment are not authorized after the enactment of Engrossed Second Substitute

House Bill (ESHB) 1783. The State concedes that the trial court should strike the discretionary

LFOs, but does not address the other LFOs, interest, or conditions of payment. We accept the

State’s concession, and remand to the trial court to strike the criminal filing fee, jury demand fee,

and deoxyribonucleic acid (DNA) collection fee, and to address the interest accrual and the

payment conditions.
No. 51605-5-II



                                              FACTS

       Wilson was convicted of two counts of unlawful delivery of a controlled substance. As

part of Wilson’s sentence, the court imposed a $200 criminal filing fee, $250 jury demand fee,

and a $100 DNA collection fee. The trial court also set the conditions that the financial

obligations “shall bear interest from the date of the judgment until payment in full,” and that

Wilson begin making LFO payments immediately. Clerk’s Papers at 87. The trial court also

entered an order of indigency for Wilson. Wilson’s criminal history includes a prior felony

conviction. Wilson appeals the imposition of the criminal filing fee, the jury demand fee, and

the DNA collection fee, the interest accrual on nonrestitution LFOs, and the payment terms.

                                           ANALYSIS

       Relying on State v. Ramirez, 191 Wn.2d 732, 747, 426 P.3d 714 (2018), Wilson argues

that the criminal filing fee, jury demand fee, DNA collection fee, interest accrual, and payment

terms that the trial court imposed on Wilson are no longer authorized after the enactment of

ESHB 1783. The State concedes that the trial court should strike the discretionary LFOs. We

agree with Wilson, and remand to the trial court to strike the criminal filing fee, jury demand fee,

and DNA collection fee, and to address the interest accrual on nonrestitution LFOs and the

conditions of payment for the LFOs.

                                     I. STANDARD OF REVIEW

       ESHB 1783 modified Washington’s system of LFOs and amended RCW 10.01.160(3) to

prohibit trial courts from imposing criminal filing fees, jury demand fees, and discretionary

LFOs on indigent defendants. LAWS OF 2018, ch. 269, §§ 6, 9, 17. The amendments to the LFO

statutes apply prospectively to cases that are on appeal. Ramirez, 191 Wn.2d at 747.




                                                 2
No. 51605-5-II



A.     Discretionary LFOs

       1. Criminal Filing Fee and Jury Demand Fee

       Wilson argues that the trial court should strike the criminal filing fee and jury demand

fee. The State concedes that the criminal filing fee and jury demand fee should be stricken. We

accept the State’s concession.

       ESHB 1783 amended RCW 36.18.020(2)(h) and RCW 10.46.190 to prohibit trial courts

from imposing the $200 criminal filing fee and $250 jury demand fee on indigent defendants.

LAWS OF 2018, ch. 269, §§ 9, 17.

       Here, the trial court signed an order of indigency for Wilson. Because Wilson is indigent,

the criminal filing fee and jury demand fee are no longer authorized. RCW 36.18.020(2)(h);

RCW 10.46.190. Thus, we remand to the trial court to strike the criminal filing fee and jury

demand fee.

       2. DNA collection fee

       Wilson argues that the trial court should strike the DNA collection fee. The State

concedes that the DNA fee should be stricken. We accept the State’s concession.

       Trial courts are prohibited from imposing non-mandatory LFOs on indigent defendants.

RCW 10.01.160(3). ESHB 1783 amended RCW 43.43.7541 to make a DNA collection fee

nonmandatory if “the state has previously collected the offender’s DNA as a result of a prior

conviction.” LAWS OF 2018, ch. 269, § 18.

       Here, it is uncontested that Wilson is indigent and that she has a prior felony conviction.

Based on the State’s concession that the DNA collection fee should be waived, we assume that

Wilson’s DNA was previously collected. Because the DNA was previously collected, the




                                                3
No. 51605-5-II



collection fee is no longer authorized. Thus, we remand to the trial court to strike the DNA

collection fee.

        3. Interest Payments

        Wilson argues that the trial court should strike the interest accrual on the criminal filing

fee, jury demand fee, and DNA collection fee. We agree, and remand to the trial court to strike

interest on all nonrestitution LFOs.

        ESHB 1783 amended RCW 10.82.090 to prohibit interest accrual on nonrestitution

LFOs. LAWS OF 2018, ch. 269, § 1. Thus, we remand to the trial court to strike any interest that

accrued on nonrestitution LFOs.

B.      Payment Terms

        Wilson also asks this court to strike the condition that payment of LFOs start

immediately. Because we remand this case to the trial court to strike and reconsider Wilson’s

LFO’s on remand, the trial court should also determine the terms of payment for the remaining

LFOs.

                                           II. Conclusion

        In conclusion, we remand to the trial court to strike the criminal filing fee, jury demand

fee, and DNA collection fee consistent with Ramirez, 191 Wn.2d 747. We remand to the trial

court to address the accrued interest on nonrestitution LFOs and the payment conditions for the

LFOs.




                                                  4
No. 51605-5-II



       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                                    Worswick, J.
 We concur:



 Maxa, C.J.




 Melnick, J.




                                                5